After Remand from the Supreme Court

THOMPSON, Judge.
This court, on June 22, 2001, affirmed the trial court’s judgment, without an opinion. 837 So.2d 335 (Ala.Civ.App.2001) (table). The Supreme Court of Alabama has affirmed in part and reversed in part this court’s judgment and remanded the cause. Ex parte Tabor, 840 So.2d 115 (Ala.2002). In compliance with the Supreme Court’s opinion, the judgment of the trial court is reversed insofar as it set aside its 1993 and 1995 orders and determined that Tabor owed an arrearage. The cause is remand*131ed for further proceedings consistent with the Supreme Court’s opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
YATES, P.J., and CRAWLEY, PITTMAN, and MURDOCK, JJ., concur.